DETAILED ACTION
This communication is in response to Application No. 17/081,665 originally filed 10/27/2020. The Request for Continued Examination and Amendment presented on 12/17/2021 which provides amendments to claims 1, 7, 10, 16, 20 and claim  19 is cancelled is hereby acknowledged. Currently claims 1-18 and 20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
	The Office notes that the terms “a first mode” and “a second mode” were not adequately described or defined by the specification. These terms were amended into the claims in a previous amendment however upon further review of the specification, drawings, and original claims, there does not appear to be an adequate description of 
	Applicant argues (see Remarks and interview summary) that Wu in the embodiment associated with Figure 3-4 a dynamic refresh rate selection process that provides two different video streams and thus would be different then Applicants claimed invention directed which, as argued, us directed to a single video stream. The Office notes that Wu does appear to discuss, in relation to Figure 3, inputting two playback streams 300 and 350 which would be viewed on a single display screen. Wu does not appear, however to discuss if the video data 304 and 354 are the same or if they are different, just that there are two or more. Wu discuss that the two video streams are processed through a decoder, deinterlaced, and combined within the compositor 320. The compositor 320, combines the video data and outputs this data into a single video stream (see item 324 in Fig. 3), the video data with a selected, one of a plurality of, refresh rates to the display controller. The compositor 320 thus is “configured to receive a video”, “receive[s] the video”, and provide the display “configure[d] to be selectively driven at any one of a plurality of frame rates”. There appears to be no further limiting limitations that require The Office to consider only a single one of these streams, nor are there any limitations that expressly narrow the claim beyond that disclosed in the prior art. In further view of the flow charts of figure 4 and 5, these flow charts provide further examples of how the refresh rate is determined and which type of refresh rate is selected whether that be maintaining the rate, selecting a higher rate, or selecting a lower rate (see Fig. 5 at least items 512, 518, and 526). 
	The Office additionally notes that the flow chart in Figure 2 is expressly directed to receiving only a single display stream and providing a similar refresh rate selection process (see Fig. 2 and paragraphs [0028-0033]) Thus, even if the claims were to be interpreted as being limited to a single video stream, in combination with the remaining disclosure or embodiments of Wu, the claim limitations are met. The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
	In response to claim 4 and claim 13, these arguments are moot as the Park reference is no longer applied. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 10, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the phase “a first mode” and “a second mode” (based on previous amended claims) however upon reviewing the specification as filed, the disclosure appears absent this terminology and thus does not appear to describe different and/or various modes. Therefore, upon review it is respectfully submitted the claims fail to comply with the written description requirement.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims had been previously amended to recite “so that the display panel operates at the first frame rate or the second frame rate.” however upon closer review of the specification it would appear the disclosure lacks support for this phrase and thus the claim fails to comply with the written description requirement . Each of the disclosed, DCC, charging time, or luminance are values which are changed depending upon which frame rate is currently being applied. This language appears to suggest these are additionally used to change 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “based on a mode of the display apparatus being changed from the first mode to the second mode”. As noted above, the disclosure appears absent this terminology and thus does not appear to describe different and/or various modes. Therefore, upon review it is respectfully submitted the claims fail to comply with the written description requirement.
Further claims depending from those mentioned above are rejected under similar rationale as these claims inherit the deficiencies from their respective base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. U.S. Patent Application Publication No. 2013/0141642 A1 hereinafter Wu.

Consider Claim 1:
	Wu discloses a display apparatus comprising: (Wu, See Abstract.)
	a communication interface comprising a circuit and configured to receive a video; (Wu, [0032], [0028], “In the computer system 100, a playback system 104 receives video data 106 from a source 108 to generate video data 110 to be displayed on the display 102 via the display controller 101.”)
	a display panel configured to be selectively driven at any one of a plurality of frame rates comprising a first frame rate and a second frame rate having a frequency higher than a frequency of the first frame rate; and (Wu, [0044], [0029], “A refresh rate selection module 120 receives information 122 describing the frame rate of the video 110 and the available refresh rates 124 from the display controller to select a refresh rate 126 for the display 102.  The display controller is instructed to set the refresh rate of the display.”)
	at least one processor configured to: receive the video, an input frame rate of the video corresponding to the first frame rate, through the communication interface, (Wu, [0032], [0029], [0038] “The playback streams 300, 350 each provide video data (e.g., 310, 360) to a compositor 320.  The compositor can be any processing module that combines the video streams into output display data 322.”)
	in response to a first mode for a display panel operation being set, control the display panel to output the video, by maintaining the input frame rate of the video at the first frame rate, and driving the display panel at the first frame rate, wherein the first (Wu, [0005], [0031], [0044-0047], [0039], “There are many ways in which the compositor can set the refresh rate.  For example, if both video rates are the same, then this case is identical to setting the refresh rate for a single frame of video.  If both video rates are different, and one video rate is an integer multiple of the other video rate, then the high video frame rate can be used to select the refresh rate.  If both video rates are different, then a number of different heuristics can be used, depending on the desired user experience.” See also Fig. 5 item 502 and 512.)
	in response to a second mode for the display panel operation being set, control the display panel to output the video by changing the input frame rate of the video from the first frame rate to the second frame rate, and driving the display panel at the second frame rate, wherein the second mode is for changing the input frame rate of the video. (Wu, [0005], [0044-0047], [0039], “There are many ways in which the compositor can set the refresh rate.  For example, if both video rates are the same, then this case is identical to setting the refresh rate for a single frame of video.  If both video rates are different, and one video rate is an integer multiple of the other video rate, then the high video frame rate can be used to select the refresh rate.  If both video rates are different, then a number of different heuristics can be used, depending on the desired user experience.” See also flow chart of Fig. 5 at least items 518 and 526.)
Consider Claim 7:
	Wu discloses the display apparatus as claimed in claim 1, wherein the at least one processor is further configured to identify the input frame rate of the video as corresponding to the first frame rate based on metadata of the video. (Wu, [0012], “In various implementations, determining the video frame rate comprises reading metadata from a bit stream encoding the moving picture, the metadata including data defining the video frame rate.  The metadata can include the video frame rate.  The metadata can include presentation time stamps associated with each image.  The frame rate also can be present in the data, typically a multiplexed container, that includes the bitstream.  As video data moves down a processing pipeline, a reliability measure can be associated with the metadata.  Each component can provide information of varying accuracy, allowing the compositing component to select information used based on the reliability measure.”)
Consider Claim 8:
	Wu discloses the display apparatus as claimed in claim 1, wherein the at least one processor is further configured to: analyze the video to obtain information related to the delay required to process the video, and identify the input frame rate of the video based on the information. (Wu, [0005-0006], [0030], “A data file, or the video data 106, or the video data 110, also may include presentation time stamps for each image, from which a frame rate can be derived.  Metadata in data, typically a multiplexed container, that includes a bit stream encoding the video also can be used.  The playback system 104 also can derive a frame rate from decoding and otherwise processing the video information.  For example, if the playback system performs deinterlacing, it can indicate a new frame rate for its deinterlaced output.  As video data moves down a processing pipeline, a reliability measure can be associated with the metadata.  Each component can provide information of varying accuracy, allowing the compositing component to select information used based on the reliability measure.”)
Consider Claim 9:
	Wu discloses the display apparatus as claimed in claim 8, wherein the video processing delay information is determined based on at least one of type information of the received video, user interaction related information, or object information in the received video. (Wu, [0006], [0030], “A data file, or the video data 106, or the video data 110, also may include presentation time stamps for each image, from which a frame rate can be derived.  Metadata in data, typically a multiplexed container, that includes a bit stream encoding the video also can be used.  The playback system 104 also can derive a frame rate from decoding and otherwise processing the video information.  For example, if the playback system performs deinterlacing, it can indicate a new frame rate for its deinterlaced output.  As video data moves down a processing pipeline, a reliability measure can be associated with the metadata.  Each component can provide information of varying accuracy, allowing the compositing component to select information used based on the reliability measure.”)
Consider Claim 10:
	Wu discloses a control method of a display apparatus, the control method comprising: (Wu, See Abstract.) 
	receiving a video, an input frame of the video corresponding to a first frame rate among a plurality of frame rates of a display panel of the display apparatus, wherein the display panel is configured to be selectively driven at any one of the plurality of frame rates; (Wu, [0032], [0028], “In the computer system 100, a playback system 104 receives video data 106 from a source 108 to generate video data 110 to be displayed on the display 102 via the display controller 101.”)
	in response to a first mode for a display panel operation being set, controlling the display panel to output the video, by maintaining the input frame rate of the video at the first frame rate, and driving the display panel at the first frame rate, wherein the first mode is for minimizing a delay that occurs between an input and an output of the video; and (Wu, [0005], [0031], [0044-0047], [0039], “There are many ways in which the compositor can set the refresh rate.  For example, if both video rates are the same, then this case is identical to setting the refresh rate for a single frame of video.  If both video rates are different, and one video rate is an integer multiple of the other video rate, then the high video frame rate can be used to select the refresh rate.  If both video rates are different, then a number of different heuristics can be used, depending on the desired user experience.” See also Fig. 5 item 502 and 512.)
	in response to a second mode for the display panel operation being set, controlling the display panel to output the video by changing the input frame rate of the video from the first frame rate to a second frame rate among the plurality of frame rates, and driving the display panel at the second frame rate, wherein the second mode is for changing the input frame rate of the video, and wherein the second frame rate has a frequency higher than a frequency of the first frame rate. (Wu, [0005], [0046], [0039], “There are many ways in which the compositor can set the refresh rate.  For example, if both video rates are the same, then this case is identical to setting the refresh rate for a single frame of video.  If both video rates are different, and one video rate is an integer multiple of the other video rate, then the high video frame rate can be used to select the refresh rate.  If both video rates are different, then a number of different heuristics can be used, depending on the desired user experience.” See also flow chart of Fig. 5 at least items 518 and 526.)
Consider Claim 16:
	Wu discloses the control method as claimed in claim 10, further comprising identifying the input frame rate of the received video based on metadata of the received video. (Wu, [0012], “In various implementations, determining the video frame rate comprises reading metadata from a bit stream encoding the moving picture, the metadata including data defining the video frame rate.  The metadata can include the video frame rate.  The metadata can include presentation time stamps associated with each image.  The frame rate also can be present in the data, typically a multiplexed container, that includes the bitstream.  As video data moves down a processing pipeline, a reliability measure can be associated with the metadata.  Each component can provide information of varying accuracy, allowing the compositing component to select information used based on the reliability measure.”)
Consider Claim 17:
	Wu discloses the control method as claimed in claim 10, further comprising: analyzing the video to obtain information related to the delay required to process the video, and identifying the input frame rate of the received video based on the information. (Wu, [0006], [0030], “A data file, or the video data 106, or the video data 110, also may include presentation time stamps for each image, from which a frame rate can be derived.  Metadata in data, typically a multiplexed container, that includes a bit stream encoding the video also can be used.  The playback system 104 also can derive a frame rate from decoding and otherwise processing the video information.  For example, if the playback system performs deinterlacing, it can indicate a new frame rate for its deinterlaced output.  As video data moves down a processing pipeline, a reliability measure can be associated with the metadata.  Each component can provide information of varying accuracy, allowing the compositing component to select information used based on the reliability measure.”)
Consider Claim 18:
	Wu discloses the control method as claimed in claim 17, wherein the information is determined based on at least one of type information of the video, user interaction related information, or object information in the video. (Wu, [0006], [0030], “A data file, or the video data 106, or the video data 110, also may include presentation time stamps for each image, from which a frame rate can be derived.  Metadata in data, typically a multiplexed container, that includes a bit stream encoding the video also can be used.  The playback system 104 also can derive a frame rate from decoding and otherwise processing the video information.  For example, if the playback system performs deinterlacing, it can indicate a new frame rate for its deinterlaced output.  As video data moves down a processing pipeline, a reliability measure can be associated with the metadata.  Each component can provide information of varying accuracy, allowing the compositing component to select information used based on the reliability measure.”)
Consider Claim 20:
	Wu discloses a display apparatus comprising: (Wu, See Abstract.)
	a communication interface comprising a circuit and configured to receive a video; (Wu, [0032], [0028], “In the computer system 100, a playback system 104 receives video data 106 from a source 108 to generate video data 110 to be displayed on the display 102 via the display controller 101.”)
	a display panel configured to be selectively driven at any one of a plurality of frame rates comprising a first frame rate and a second frame rate having a frequency higher than a frequency of the first frame rate, wherein an input frame rate of the received video corresponds to one of the first frame rate or the second frame rate; and (Wu, [0038], [0044], [0029], “A refresh rate selection module 120 receives information 122 describing the frame rate of the video 110 and the available refresh rates 124 from the display controller to select a refresh rate 126 for the display 102.  The display controller is instructed to set the refresh rate of the display.”)
	at least one processor configured to: identify a mode of operation of the display apparatus; (Wu, [0032], [0029], [0038] “The playback streams 300, 350 each provide video data (e.g., 310, 360) to a compositor 320.  The compositor can be any processing module that combines the video streams into output display data 322.”)
	based on the mode of operation of the display apparatus being set as a first operation mode, control the display panel to output the video, by driving the display panel at the one of the first frame rate or the second frame rate that corresponds to the input frame rate of the video; and  (Wu, [0005], [0031], [0044-0047], [0039], “There are many ways in which the compositor can set the refresh rate.  For example, if both video rates are the same, then this case is identical to setting the refresh rate for a single frame of video.  If both video rates are different, and one video rate is an integer multiple of the other video rate, then the high video frame rate can be used to select the refresh rate.  If both video rates are different, then a number of different heuristics can be used, depending on the desired user experience.” See also Fig. 5 item 502 and 512.)
	based on the mode of operation of the display apparatus being set as a second operation mode, control the display panel to output the video by driving the display panel at the second frame rate regardless of whether the input frame rate of the video corresponds to the first frame rate or corresponds to the second frame rate. (Wu, [0005], [0044-0047], [0039], “There are many ways in which the compositor can set the refresh rate.  For example, if both video rates are the same, then this case is identical to setting the refresh rate for a single frame of video.  If both video rates are different, and one video rate is an integer multiple of the other video rate, then the high video frame rate can be used to select the refresh rate.  If both video rates are different, then a number of different heuristics can be used, depending on the desired user experience.” See also flow chart of Fig. 5 at least items 518 and 526.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication No. 2013/0141642 A1 as applied to claim 1 above, and further in view of Lee U.S. Patent Application Publication No. 2003/0179170 A1 hereinafter Lee.

Consider Claim 2:
	Wu discloses the display apparatus as claimed in claim 1, wherein the display panel comprises a liquid crystal display panel, and (Wu, [0026], “Example computer systems 100 include but are not limited to notebook and laptop computers, hand held computers, mobile devices including mobile phones, and the like, which are described in more detail below in connection with FIG. 6.  Example displays include liquid crystal displays (LCD), touchscreens, cathode ray tube (CRT) devices and the like.” ) however does not specify wherein the at least one processor is further configured to adjust at least one of a dynamic capacitance compensation (DCC) value, a liquid crystal charging timing of the display panel, or a luminance of the display panel so that the display panel operates at the first frame rate or the second frame rate.
	Lee however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to have at least one processor further configured to adjust at least one of a dynamic capacitance compensation (DCC) (Lee, [0011-0015], [0026], “A method of driving a liquid crystal display including a plurality of pixels sequentially displaying images based on image data frame by frame is provided, which includes: generating a dynamic capacitance capture ("DCC") value based on an image data of a current frame ("current data") and an image data of a previous data ("previous data"); obtaining difference between the current data and the previous data; selectively modifying the current data based on the DCC value depending on the obtained difference between the current data and the previous data; and applying analog voltages to the pixels in response to the modified current data.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use a DCC technique for adjusting the charge time of the liquid crystal as this was known in view of Lee and would have been utilized for the purpose for enhancing the response time of the LCD. (Lee, [0011], [0013])
Consider Claim 11:
	Wu discloses the control method as claimed in claim 10, wherein the display panel includes a liquid crystal display panel, and while disclosing adjusting the frame rate between different rates so that the display panel operates at the first frame rate or the second frame rate, does not additionally specify wherein the control method further comprises: adjusting at least one of a dynamic capacitance compensation (DCC) value, a liquid crystal charging timing of the display panel, or a luminance of the display panel.
	Lee however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to have at least one processor further configured for adjusting at least one of a dynamic capacitance compensation (DCC) value, a liquid crystal charging timing of the display panel, or a luminance of the display panel. (Lee, [0011-0015], [0026], “A method of driving a liquid crystal display including a plurality of pixels sequentially displaying images based on image data frame by frame is provided, which includes: generating a dynamic capacitance capture ("DCC") value based on an image data of a current frame ("current data") and an image data of a previous data ("previous data"); obtaining difference between the current data and the previous data; selectively modifying the current data based on the DCC value depending on the obtained difference between the current data and the previous data; and applying analog voltages to the pixels in response to the modified current data.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use a DCC technique for adjusting the charge time of the liquid crystal as this was known in view of Lee and would have been utilized for the purpose for enhancing the response time of the LCD. (Lee, [0011], [0013])

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication No. 2013/0141642 A1 in view of Lee U.S. Patent Application Publication No. 2003/0179170 A1 as applied to claim 2 above, and further in view of Shen et al. U.S. Patent Application Publication No. 2008/0055229 A1 hereinafter Shen.

Consider Claim 3:
	Wu in view of Lee disclose the display apparatus as claimed in claim 2, however do not describe details of the DCC process wherein a first DCC value and a first liquid crystal charging timing that are included in a setting value corresponding to the first 
	Shen however teaches it was a technique known in the art that DCC provides a higher applied value based on the desired frame rate and thus teaches wherein a first DCC value and a first liquid crystal charging timing that are included in a setting value corresponding to the first frame rate are greater than a second DCC value and a second liquid crystal charging timing that are included in a setting value corresponding to the second frame rate. (Shen, [0007], “As shown in FIG. 1b, assuming that the pixel P1 has a target gray level corresponding to a voltage level (hereinafter, the target voltage level) code 16 in frame N-1 and the target voltage level code200 in frame N. If the driving voltage code200 is applied to the pixel P1 during the frame N, the gray level of the pixel P1 gradually approaches the target gray level (denoted as "Target") as shown by the curve marked as "original." A conventional acceleration technique is to apply an overdriving voltage code220 that is larger than the original voltage level code200.  The gray level of the pixel P1 approaches the target gray level in frame N in a faster speed as shown by the curve marked as "overdriving." Another conventional technique is to apply an overdriving voltage code230 to the pixel P1 in the first half of the time showing frame N (hereinafter, the frame time) and the driving voltage code200 in the second half of the frame time.  This approach requires that the frame rate being doubled from the standard 60 Hz to 120 Hz and is therefore referred to as an overdriving method of double frame rate (DFR).  In this approach, the gray level of the pixel P1 approaches the target gray level in frame N in an even faster speed as shown by the curve marked as "DFR overdriving." Please note that, as shown by the curve BL, the backlight is always turned on.” See also Fig. 1b )
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known DCC technique as taught in view of Shen as this was known in the art to provide the benefit of enhancing the response speed of the LCD device. (Shen, [0008])

Consider Claim 12:
	Wu in view of Lee disclose the control method as claimed in claim 11, however do not describe details of the DCC process wherein a first DCC value and a first liquid crystal charging timing that are included in a setting value corresponding to the first frame rate are greater than a second DCC value and a second liquid crystal charging timing that are included in a setting value corresponding to the second frame rate.
	Shen however teaches it was a technique known in the art that DCC provides wherein a first DCC value and a first liquid crystal charging timing that are included in a setting value corresponding to the first frame rate are greater than a second DCC value and a second liquid crystal charging timing that are included in a setting value corresponding to the second frame rate. (Shen, [0007], “As shown in FIG. 1b, assuming that the pixel P1 has a target gray level corresponding to a voltage level (hereinafter, the target voltage level) code 16 in frame N-1 and the target voltage level code200 in frame N. If the driving voltage code200 is applied to the pixel P1 during the frame N, the gray level of the pixel P1 gradually approaches the target gray level (denoted as "Target") as shown by the curve marked as "original." A conventional acceleration technique is to apply an overdriving voltage code220 that is larger than the original voltage level code200.  The gray level of the pixel P1 approaches the target gray level in frame N in a faster speed as shown by the curve marked as "overdriving." Another conventional technique is to apply an overdriving voltage code230 to the pixel P1 in the first half of the time showing frame N (hereinafter, the frame time) and the driving voltage code200 in the second half of the frame time.  This approach requires that the frame rate being doubled from the standard 60 Hz to 120 Hz and is therefore referred to as an overdriving method of double frame rate (DFR).  In this approach, the gray level of the pixel P1 approaches the target gray level in frame N in an even faster speed as shown by the curve marked as "DFR overdriving." Please note that, as shown by the curve BL, the backlight is always turned on.” See also Fig. 1b )
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known DCC technique as (Shen, [0008])

Claim Rejections - 35 USC § 103
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication No. 2013/0141642 A1 in view of Lee U.S. Patent Application Publication No. 2003/0179170 A1 as applied to claim 2 above, and further in view of Shen et al. U.S. Patent Application Publication No. 2008/0055229 A1 and further in view of Shin et al. U.S. Patent Application Publication No. 2017/0053612 A1 hereinafter Shin.

Consider Claim 4:
	Wu in view of Lee disclose the display apparatus as claimed in claim 2, while Wu in view of Lee teaches: wherein the at least one processor is further configured to and the display apparatus being changed from the first mode to the second mode, (i.e. changing frame rates as discussed above in the parent claims), Wu in view of Lee however do not appear to describe the known technique of dynamic capacitance compensation to increase the DCC value and the liquid crystal charging timing based on a setting value corresponding to the first frame rate; and adjust the luminance of the display panel so that a gamma value of the display panel is maintained to be equal to a reference gamma value.
	Shen however teaches that DCC was known technique to those having ordinary skill in the art before the effective filing date of the invention to increase the DCC value (Shen, [0007], “As shown in FIG. 1b, assuming that the pixel P1 has a target gray level corresponding to a voltage level (hereinafter, the target voltage level) code 16 in frame N-1 and the target voltage level code200 in frame N. If the driving voltage code200 is applied to the pixel P1 during the frame N, the gray level of the pixel P1 gradually approaches the target gray level (denoted as "Target") as shown by the curve marked as "original." A conventional acceleration technique is to apply an overdriving voltage code220 that is larger than the original voltage level code200.  The gray level of the pixel P1 approaches the target gray level in frame N in a faster speed as shown by the curve marked as "overdriving." Another conventional technique is to apply an overdriving voltage code230 to the pixel P1 in the first half of the time showing frame N (hereinafter, the frame time) and the driving voltage code200 in the second half of the frame time.  This approach requires that the frame rate being doubled from the standard 60 Hz to 120 Hz and is therefore referred to as an overdriving method of double frame rate (DFR).  In this approach, the gray level of the pixel P1 approaches the target gray level in frame N in an even faster speed as shown by the curve marked as "DFR overdriving." Please note that, as shown by the curve BL, the backlight is always turned on.” See also Fig. 1b )
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known DCC technique as taught in view of Shen as this was known in the art to provide the benefit of enhancing the response speed of the LCD device. (Shen, [0008])
	Wu in view of Lee in view of Shen do not further appear to teach to adjust the luminance of the display panel so that a gamma value of the display panel is maintained to be equal to a reference gamma value.
	Shin however teaches it was known technique in the art that in addition to DCC to adjust the luminance of the display panel so that a gamma value of the display panel is maintained to be equal to a reference gamma value. (Shin, [0030], “In an exemplary embodiment, a luminance of an image based on the first gamma voltage is equal to or greater than a luminance of an image based on a reference gamma voltage and a luminance of an image based on the second gamma voltage is equal to or less than the luminance of the image based on the reference gamma voltage.”)
	It therefore would have been obvious to those having ordinary skill in the art to provide equal gamma value in regards to the reference gamma voltage as this was a technique known in the art in view of Shin and would have been utilized for the purpose to reduce the difference of response speed between each case.  Thus, display quality of a display panel can be improved. (Shin, [0031])

Consider Claim 13:
	Wu in view of Park disclose the control method as claimed in claim 11, while Wu in view of Lee teaches further comprising: based on a mode of the display apparatus being changed from the first mode to the second mode, Wu in view of Lee however do not appear to describe the known technique of dynamic capacitance compensation increasing the DCC value and the liquid crystal charging timing based on a setting value corresponding to the first frame rate; increasing the DCC value and the liquid crystal charging timing based on a setting value corresponding to the first frame rate.
	Shen however teaches that DCC was known technique to those having ordinary skill in the art before the effective filing date of the invention to increasing the DCC value and the liquid crystal charging timing based on a setting value corresponding to the first frame rate; (Shen, [0007], “As shown in FIG. 1b, assuming that the pixel P1 has a target gray level corresponding to a voltage level (hereinafter, the target voltage level) code 16 in frame N-1 and the target voltage level code200 in frame N. If the driving voltage code200 is applied to the pixel P1 during the frame N, the gray level of the pixel P1 gradually approaches the target gray level (denoted as "Target") as shown by the curve marked as "original." A conventional acceleration technique is to apply an overdriving voltage code220 that is larger than the original voltage level code200.  The gray level of the pixel P1 approaches the target gray level in frame N in a faster speed as shown by the curve marked as "overdriving." Another conventional technique is to apply an overdriving voltage code230 to the pixel P1 in the first half of the time showing frame N (hereinafter, the frame time) and the driving voltage code200 in the second half of the frame time.  This approach requires that the frame rate being doubled from the standard 60 Hz to 120 Hz and is therefore referred to as an overdriving method of double frame rate (DFR).  In this approach, the gray level of the pixel P1 approaches the target gray level in frame N in an even faster speed as shown by the curve marked as "DFR overdriving." Please note that, as shown by the curve BL, the backlight is always turned on.” See also Fig. 1b )
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known DCC technique as taught in view of Shen as this was known in the art to provide the benefit of enhancing the response speed of the LCD device. (Shen, [0008])
	Wu in view of Lee in view of Shen do not further appear to teach to adjusting the luminance of the display panel so that a gamma value of the display panel is maintained to be equal to a reference gamma value.
	Shin however teaches it was known technique in the art that in addition to DCC adjusting the luminance of the display panel so that a gamma value of the display panel is maintained to be equal to a reference gamma value. (Shin, [0030], “In an exemplary embodiment, a luminance of an image based on the first gamma voltage is equal to or greater than a luminance of an image based on a reference gamma voltage and a luminance of an image based on the second gamma voltage is equal to or less than the luminance of the image based on the reference gamma voltage.”)
	It therefore would have been obvious to those having ordinary skill in the art to provide equal gamma value in regards to the reference gamma voltage as this was a technique known in the art in view of Shin and would have been utilized for the purpose (Shin, [0031])

Claim Rejections - 35 USC § 103
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication No. 2013/0141642 A1 as applied to claim 1 above, and further in view of Shen U.S. Patent Application Publication No. 2016/0021328 A1 hereinafter Shen ‘328.

Consider Claim 5:
	Wu discloses the display apparatus as claimed in claim 1, however does not further specify wherein the at least one processor is further configured to: change a frame rate of the display panel based on a user command for changing the frame rate of the display panel, and drive the display panel, based on the user command. 
	Shen ‘328 however teaches that it was a technique known in the art to provide changes based on user input and teaches to: change a frame rate of the display panel based on a user command for changing the frame rate of the display panel, and drive the display panel, based on the user command. (Shen ‘328, [0016], [0041], “In FIG. 4, user input device 150, communicates directly with both the video program source 122, converter 128, and the display device 130.  When the user inputs a command to operate the system in a fast motion trick play mode, then the same command automatically causes the video program source 122 to provide frames at a higher input rate and the display device 130 to switch to a higher display rate.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an ability for incorporating the Shen ‘328 and would have been utilized for the purpose as one of skill in the art would have readily recognized this would useful for improving user convenience while giving the ability of the display to reduce jerkiness at the desired frame rate. (Shen ‘328, [0008])

Consider Claim 6:
	Wu in view of Shen ‘328 disclose the display apparatus as claimed in claim 5, wherein the at least one processor is further configured to: control the display panel to display a user interface (UI) for changing the frame rate of the display panel, and adjust a setting value of the display panel so that the display panel operates at a frame rate corresponding to the user command input through the UI. (Shen ‘328, [0018], “The video frames could be provided by a video source such as a DVD drive or a digital VCR drive, or a magnetic disc drive (hard drive).  A user input device could be provided to select between predetermined average input rates at which the frames could be provide to the display.  The user input could be, for example, a keyboard, a remote control, or buttons on the front panel of the video source.”)

Consider Claim 14:
	Wu discloses the control method as claimed in claim 10, however does not further specify further comprising changing a frame rate of the display panel based on receiving a user command for changing the frame rate of the display panel.
Shen ‘328 however teaches that it was a technique known in the art to provide changes based on user input and teaches changing a frame rate of the display panel based on receiving a user command for changing the frame rate of the display panel. (Shen ‘328, [0016], [0041], “In FIG. 4, user input device 150, communicates directly with both the video program source 122, converter 128, and the display device 130.  When the user inputs a command to operate the system in a fast motion trick play mode, then the same command automatically causes the video program source 122 to provide frames at a higher input rate and the display device 130 to switch to a higher display rate.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an ability for incorporating the option for having a user command for changing the frame rate, as this was a technique known in view of Shen ‘328 and would have been utilized for the purpose as one of skill in the art would have readily recognized this would useful for improving user convenience while giving the ability of the display to reduce jerkiness at the desired frame rate. (Shen, [0008])

Consider Claim 15:
	Wu in view of Shen ‘328 disclose the control method as claimed in claim 14, further comprising: displaying a user interface (UI) for changing the frame rate of the display panel, and adjusting a setting value of the display panel so that the display panel operates at a frame rate corresponding to the user command input through the UI. (Shen ‘328, [0018], “The video frames could be provided by a video source such as a DVD drive or a digital VCR drive, or a magnetic disc drive (hard drive).  A user input device could be provided to select between predetermined average input rates at which the frames could be provide to the display.  The user input could be, for example, a keyboard, a remote control, or buttons on the front panel of the video source.”)


Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed 
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626